Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathleen N. Ehrhard on May 6, 2021.

In the abstract:
Changed the abstract to:
--A door-and-window system having a handle component (121), a transmission component (123) and a force receiving portion (12231). When the handle component (121) is operated, the force receiving portion (12231) moves along a first guide groove (12211) via the transmission component (123), and at the same time a driving portion (12232) moves along a second guide groove (12221). Due to a relationship between a guide member (1224) and a third guide groove (12212), a first base seat .--

The application has been amended as follows: 
In the claims:
1.  A door system, comprising:
a movable door subsystem; and 
a door mounting profile; 
wherein the movable door subsystem comprises a movable door and a movable door transmission subsystem, the movable door transmission subsystem comprising a handle assembly, a movable door assembly component, and a transmission component; 
wherein the door mounting profile comprises a main body, a rail disposed on the main body and configured for supporting the movable door as the movable door moves along the rail, and a sealing member mounting portion disposed on the main body and spaced apart from the rail by a predetermined distance; 
wherein the movable door assembly component comprises a first base seat, a second base seat, a driving member, and a guide member, wherein the first base seat 
wherein the first base seat is provided with a third guide slot that has a longitudinal axis that is perpendicular to the longitudinal axis of the first guide slot and that forms a predetermined second angle with the longitudinal axis of the second guide slot, and the guide member is disposed in and movable along the longitudinal axis of the third guide slot with one end of the guide member fixed to the second base seat; and
wherein the driving member is immovable relative to the first base seat along a direction perpendicular to the longitudinal axis of the first guide slot in a plane defined by the first base seat and the first base seal is immovable relative to the second base seat along a direction parallel to the longitudinal axis of the first guide slot , and the transmission component is connected with the handle assembly and the force receiving portion.



3.  The door system of claim 2, wherein the conversion member is selected from the group consisting of an angular actuator configured for conducting force transmission between at least two adjacent transmission rods that run perpendicular to each other, and a translation actuator configured for conducting force transmission between at least two adjacent transmission rods that run parallel to each other.

4.  The door system of claim 2, wherein the handle assembly comprises a handle and an actuator, and wherein the movable door transmission subsystem further comprises a lock disposed adjacent the handle assembly.   



8.  The door system of claim 1, wherein the guide member extends through the third guide slot and a first end of the guide member is fixed to the second base seat, and a second end of the guide member is disposed on a side of the third guide slot opposite to the second base seat ; 
wherein a gasket is disposed between the second end of the guide member and the third guide slot.

9.  The door system of claim 1, wherein the second base seat is provided with a bearing wheel rotating shaft, and a bearing wheel that is sleeved on the bearing wheel rotating shaft and that abuts against the rail, with the bearing wheel rotating shaft axially perpendicular to the longitudinal axis of the rail.

10.  The door system of claim 1, wherein the second base seat is provided with a mounting portion, a guide shaft, and a guide portion, wherein the guide portion is assembled to the mounting portion via the guide shaft and is movably engageable with the rail; the guide portion is a wheel body, and the wheel body is rotatable around the guide shaft.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
1) Remove the cross sectional shading in the figures except for figures 11-14, and
2) Amend the reference characters in figures 1-7 and 10-12 so that each one of the reference characters is clearly legible.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634